Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, 13 are objected to because of the following informalities:  The claims recite “the plurality objects in the environment having an incorrect location”.  There appears to be a missing “of” between “plurality” and “objects”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9, 13 recite “the plurality objects in the environment having an incorrect location”.  It is unclear what “an incorrect location” means, how it is determined, and what a “correct” location would be.  The claim merely recites determining that the 
This is also raises antecedent basis issues.  Though a plurality of objects has been previously recited, “the plurality objects in the environment having an incorrect location” has not been previously defined.  

Additional claims are rejected at least for their dependence upon a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kastner (US 5519618).
Claim 1, 9, 13: Kastner discloses A method (col 2 lines 12-29), system (fig 5, 6, 8-10), and A non-transitory computer readable medium having stored thereon executable instructions that, upon execution by a computing device, cause the computing device to perform functions (col 17 lines 5-27) comprising:

receiving reflections of the radar signal from an environment by the radar system (col 10 lines 23-37, table 2.1);
receiving a location of a plurality of objects in the environment by a radar processing system (col 14 line 66 – col 15 line 14, col 18 lines 61 – col 19 line 14 discloses using a clutter map of known object locations, col 30 lines 32-34, col 31 line 20-23, 46-67 disclosing using object data received from a Mode-A transponder of the object to determine multi-pathing effects)
tracking a plurality of reflecting objects in the environment based on the received reflections by the radar processing system (col 19 “3.3.2 Connected Components”, col 20 “Components to Objects”, col 21 lines 65 – col 22 line 58 “Scan to Scan Correlation” disclosing reflector detection, detection association and grouping, and track initiation and maintenance)
determining, by the radar processing system, that a received radar reflection corresponds to one of the plurality objects in the environment having an incorrect location (col 22 lines 10-58 disclosing track association with previous tracks)
revising a tracking for the one of the plurality objects in the environment having an incorrect location (col 16 lines 36-44, col 16 lines 51-65, col 22 lines 10-58 disclosing track association with previous tracks and track updating,, col 32 lines 28-54 disclosing using track projection and distance of received data from said projection to determine multipath effects and discard reports based thereon)

Claim 2, 14: Kastner discloses revising the tracking comprises stopping tracking (col 23 lines 56-65 describing a situation in which a track is dropped owing to incorrect positional information)

Claim 3, 12, 15: Kastner discloses revising the tracking comprises revising a location of the one of the plurality objects in the environment having an incorrect location (col 16 lines 36-44, col 16 lines 51-65, col 22 lines 10-58 disclosing track association with previous tracks and track updating)

Claim 4, 16: Kastner discloses revising the tracking comprises revising a movement direction of the one of the plurality objects in the environment having an incorrect location (col 6 line 50-67, col 7 lines 13-17 disclosing direction of arrival for the tracked object, col 16 lines 36-44, col 16 lines 51-65, col 22 lines 10-58 disclosing track association with previous tracks and track updating)

Claim 5, 11, 17: Kastner discloses receiving a location of a plurality of objects in the environment comprises receiving object data from a sensor (col 30 lines 32-34, col 31 line 20-23, 46-67 disclosing using object data received from a Mode-A transponder of the object to determine multi-pathing effects, col 32 lines 28-54 disclosing using track projection and distance of received data from said projection to determine multipath effects and discard reports based thereon)

Claim 6, 10, 18: Kastner discloses receiving a location of a plurality of objects in the environment comprises receiving object data from map data stored in a memory (col 14 line 66 – col 15 line 14, col 18 lines 61 – col 19 line 14)

Claim 7, 19: Kastner discloses determining a secondary reflecting object that caused the incorrect location (col 14 lines 8-32, col 23 lines 19-40, col 24 line 55-60)

Claim 8, 20: Kastner discloses communicating the secondary reflecting object to a remote computing system (col 57 line 35 – col 58 line 2 disclosing several remote computing systems to which data of reflecting objects including “unfiltered” data including multipath reflections is output)

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.